Opinion by
Rice, P. J.,
This is an appeal from the same order in the same proceeding from which the appeal of the Montoursville Passenger Railway Company was taken. The question raised by the present appellant is whether under the statutes governing the proceeding the damages awarded by the viewers are payable by the county or by the township. We have discussed that question in the opinion filed in the Montoursville Passenger Railway case, and held that, under the viewers’ findings, they are payable by the township by force of the local act of 1868.' The order we have made in that case affirming the order of the quarter sessions applies to this appeal as well, except as to the costs of this appeal; and it is now ordered that they be paid by the township of Loyalsock, the appellant.